DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, the claim sets forth both an apparatus and method steps of using the apparatus, however, a single claim which claims both an apparatus and method steps of using the apparatus is indefinite.  See MPEP 2173.05(p)(II).

Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Notably, no features of the “magnetic resonance imaging apparatus” are set forth.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 12-14, 18-20, and 23-25  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 2012/0283547; hereinafter Wong).
Wong shows a computerized method of detecting fluid flow in a vessel ([0042]-[0043]), the method comprising: obtaining at least one non-contrast enhanced magnetic resonance image from a magnetic resonance imager (image moving parts without contrast agents, [0043]);5 performing a phase sensitive reconstruction of the at least one non-contrast enhanced magnetic resonance image using a processor (data from each coil was complex-reconstructed individually in order to preserve the phase information; [0058]); combining the phase sensitive reconstruction with a velocity selective preparation of the non-contrast enhanced magnetic resonance image (velocity selective pulse train; [0055]), to determine using the processor, in a single acquisition, at least one of: a flow direction of a fluid in the vessel, a reduction or elimination of a background signal,10 body fat, water/fat separation, or differentiation of a fast moving flow signal from a slow moving flow signal in the opposite direction with suppression of the background signal (static tissue signal suppressed; [0060], Figure 3B); and storing or displaying at least one of flow direction or flow strength of the fluid flow in the vessel obtained from the single acquisition (image displayed; Figure 3B).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 10-11, 15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2012/0283547; hereinafter Wong) in view of Ouyang et al. (US 2015/0305645; hereinafter Ouyang).
Wong shows the invention substantially as described in the 102 rejection above.
Wong fails to show a 2D balanced steady state free precession (bSSFP) acquisition, and the step of obtaining the image is defined further as comprising a data acquisition method selected from at least one of: balanced steady state free precession (bSSFP), fast or turbo spin echo (FSE/TSE), or gradient echo.  
Ouyang discloses MR imaging for measuring blood flow in a patient.  Ouyang teaches a 2D balanced steady state free precession (bSSFP) acquisition (bSSFP and also FSE Fast Spin Echo techniques; [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wong to utilize different known MR imaging techniques, such as bSSFP, as different MR imaging 
In regards to the claim limitation wherein the step of obtaining the bSSFP image is defined further as using at least one imaging parameter selected from: TR/TE = 3.1/1.56 ms, matrix size = 220x216, voxel size = 101.1x 1.1x 4 mm3, or centric phase encoding, it should be noted that in the combined invention, Wong shows similar MR parameters in configuring the system, albeit using different values (TR, TE, matrix size; [0056]), and Ouyang teaches a bSSFP sequence.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected specific MR parameters such as R/TE = 3.1/1.56 ms, matrix size = 220x216, voxel size = 101.1x 1.1x 4 mm3, or centric phase encoding, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Allowable Subject Matter
Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

the prior art of record fails to show: 
further comprising the step of obtaining an additional image using 90x-180y-90x without a velocity selective preparation gradient, wherein the additional image is used to determine a phase for the phase sensitive reconstruction; or
further comprising the step of using a B1-insensitive rotation (BIR-4) 25 pulse with flip angle (FA) 90 with velocity selective gradients to acquire a velocity sensitive image with high efficiency and another image using BIR-4 pulse with FA 0 and without velocity selective gradients to determine phase for the phase sensitive reconstruction.

	Notably, the prior art of record teaches a velocity selective MR technique, but does not acquire additional images without velocity selective gradients to determine phase for the phase sensitive reconstruction.  Wong teaches for example that a first velocity selective module is applied right before image acquisition, and a second velocity selective module is incorporated into the image acquisition ([0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793